Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 7/02/2019 and the second IDS submitted on 7/02/2019 have been considered by the examiner.  
Response to Amendment
2.	The amendment filed February 4th, 2021 has been entered. Currently, claims 1-20 remain pending in the application. Independent claims 1 and 15 were amended by the Applicant without the addition of new matter. Additionally, dependent claims 7, 9, 13, 16-18, and 20 were also amended, without the addition of new matter. Also, claim 14 was cancelled by the Applicant. Applicant’s amendments to the Specification has overcome the objection previously set forth in the Non-Final Office Action mailed November 4th, 2020. Lastly, a previously missed claim objection is included in the Claim Objections section below. 
Response to Arguments
Applicant’s amendment to independent claims 1 and 15 is sufficient to overcome the previous 35 USC § 103 rejection of claims 1-20 recited in the Non-Final Office Action mailed November 4th, 2020. 
Applicant’s arguments, see Remarks on Page 8 to Page 16, filed 2/04/2021, with respect to the rejection of claims 1-20 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of Fuselier (U.S. Patent Pub. No. 20100154802) and Thang (1700 Animated Mechanical Mechanisms: Part 1 Transmission of continuous rotation, https://cpb-us-w2.wpmucdn.com/sites.gatech.edu/dist/2/334/files/2017/09/1700-Animated-Linkages.pdf) and Yousefian (U.S. Patent No. 5829970) and Ross (U.S. Patent Pub. No. 
Applicant argues that “spring 13 of Yousefian is not a helical member that transfers rotational motion from the front to the rear of an appliance” (Remarks, Page 10, lines 1-2). Further, applicant argues that the “spring of Thang merely compresses and extends as the worm gear rotates-the spring does not rotate” (Remarks, Page 12, lines 13-14). In response to applicant’s arguments and with respect to Yousefian and Thang, the compression of a spring inherently results in its rotation between both ends of the spring as determined by the spring’s axial torsional stiffness. 
Applicant argues that “Yousefian’s spring is not a helical member that can be rotated by a drive gear as required by the claims” (Remarks, Page 10, line 4). In response to applicant’s argument, the spring of Yousefian is being utilized to show a structure comprising a helical member from a front position to a rear position, not the specific function of rotation or compression driven by a drive gear.
In response to applicant's argument that Thang is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, applicant argues that “there is no rational motivation to combine Thang with any of the cited reference because it is not directed to an oral appliance” (Remarks, Page 9, lines 6-14). However, Thang is considered analogous art because it pertains to the specific elements of a spring and .
For examination purposes, “slidably coupled” in the claims is being interpreted as defined by the Applicant, such that “the flange 40 or link 41 is part of the first appliance portion 20, but is slidable and can move forward and back relative to the first appliance portion 20” (Remarks, Page 10, lines 16-17), and “each flange 40 or link 41 may be positioned within a flange slot 42 that generally holds each flange or link in place while allowing them to slide back and forth relative to the first appliance portion 20” (Specification, Page 17, lines 9-12).  
In response to Applicant’s introduction of new structural limitation into claim 1 a new rejection is given below accounting for the new change of scope: The most relevant prior art of record include Fuselier (U.S. Patent Pub. No. 20100154802), Thang (1700 Animated Mechanical Mechanisms: Part 1 Transmission of continuous rotation, https://cpb-us-w2.wpmucdn.com/sites.gatech.edu/dist/2/334/files/2017/09/1700-Animated-Linkages.pdf), Yousefian (U.S. Patent No. 5829970), Ross (U.S. Patent Pub. No. 20170035534), Appenzeller et al. (U.S. Patent No. 9642662), Giridharagopalan (WO 2015187949 A1), and Thomas (WO 2017090062 A1).
Claim Objections
Claim 16-19 are objected to because of the following informality:
In claim 16, lines 6-7, “the linear displacement” should read --a linear displacement-- as this noun is first introduced in the claims. 
Claims 17-19 are objected to based on dependency from an objected to claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fuselier (U.S. Patent Pub. No. 20100154802) in view of Thang (1700 Animated Mechanical Mechanisms: Part 1 Transmission of continuous rotation, https://cpb-us-w2.wpmucdn.com/sites.gatech.edu/dist/2/334/files/2017/09/1700-Animated-Linkages.pdf) and in futher view of Yousefian (U.S. Patent No. 5829970) and Ross (U.S. Patent Pub. No. 20170035534) and Appenzeller et al. (U.S. Patent No. 9642662).
Regarding claim 1, Fuselier discloses (Paragraphs 51-53; Figure 12) an adjustable oral appliance 210,212 (Paragraph 51 and Figure 12, intra-oral device with an upper appliance 210 and lower appliance 212), comprising: a first appliance portion 210 (Paragraph 51 and Figure 12, upper appliance 210) comprising a gear assembly 218A,218B (Paragraphs 51-53 and Figure 12, driving gear 218A and driven rod 218B) having a drive gear 218A (Paragraphs 51-53 and Figure 12, driving gear 218A), wherein rotation of the drive gear 218A rotates (Paragraph 51, upon rotation of the driving gear 218A in a first direction, the driving gear 218A will couple with the rod 218B and move the rod in a first axial direction) a worm screw 218B (Paragraphs 51-53 and Figure 12, driven rod 218B); and a second appliance portion 212 (Paragraph 51 and Figure 12, lower appliance 212). 
However, Fuselier fails to explicitly disclose a worm screw that is rotatably coupled to a helical member that extends in an arc from a front position to a rear position of the first appliance portion; a fixed nut secured proximate the rear position of the first appliance portion; an actuator screw having a 
Thang teaches (pg. 135/373, Worm Drive 5b) an analogous worm screw (pg. 135/373, Worm Drive 5b, orange worm) that is rotatably coupled (pg. 135/373, Worm Drive 5b, red spring compresses and extends with worm screw as worm gear rotates) to a helical member (pg. 135/373, Worm Drive 5b, red spring). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the worm screw of Fuselier, so that a helical member is rotatably coupled to the worm screw, as taught by Thang, in order to further the capabilities of the oral appliance by providing an improved gear and spring adjustment mechanism for expanding and compressing a spring, which creates rotation within the spring, for contact with a worm screw through motion of the gear (Thang, pg. 135/373, Worm Drive 5b).
However, the combination of Fuselier in view of Thang fails to explicitly disclose a helical member that extends in an arc from a front position to a rear position of the first appliance portion; a fixed nut secured proximate the rear position of the first appliance portion; an actuator screw having a first end threadably engaged in the fixed nut and a second end rotatably coupled to the helical member such that the actuator screw rotates when the helical member rotates; a first link slidably coupled to the first appliance portion, the first link also being coupled to the actuator screw proximate the second end 
Yousefian teaches (Col. 4, lines 14-15; Col. 5, lines 7, 60-67; Figure 3) an analogous helical member 27 (Col. 5, lines 60-67 and Figure 3, coil spring 27) that extends in an arc (Col. 5, lines 60-67 and Figure 3 , coil spring 27 extends in an arc) from a front position (Figure 3, position of embedded sheath 26) to a rear position (Figure 3, rear located at position of the  molar band clasp 14) of an analogous first appliance portion 25 (Col. 5, line 7, An acrylic plate 25 located on and molded about the lingual side of the central and lateral incisors).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the helical member of Fuselier in view of Thang, so that the helical member extends from a front position to a rear position of the first appliance portion, as taught by Yousefian, in order to provide an improved oral appliance having a functionally designed helical member that facilitates creation of an expanding linear force (Yousefian, Col. 4, lines 14-15).
However, the combination of Fuselier in view of Thang in view of Yousefian fails to explicitly disclose a fixed nut secured proximate the rear position of the first appliance portion; an actuator screw having a first end threadably engaged in the fixed nut and a second end rotatably coupled to the helical member such that the actuator screw rotates when the helical member rotates; a first link slidably coupled to the first appliance portion, the first link also being coupled to the actuator screw proximate the second end so that rotation of the actuator screw causes a linear displacement of the first link relative to the first appliance portion as the actuator screw rotates within the fixed nut; and a second appliance portion having a first link-engaging member, wherein the first link exerts a force on the first 
Ross teaches (Paragraphs 38, 85-87, 89, 91, 94; Figures 9, 13) an analogous adjustable oral appliance 100 (Paragraph 38 and Figure 9, oral apparatus 100) comprising a fixed nut 64 (Paragraph 86 and Figures 9, 13, static brace 64) secured proximate the analogous rear position (Figures 9 and 13, static brace 64 of static element 52 located at rear position) of the analogous first appliance portion 13 (Figure 9, upper tray 13); an actuator screw 61 (Paragraphs 86-87 and Figures 9, 13, threaded adjustable fastener 61) having a first end threadably engaged (Figure 13, first end of threaded adjustable fastener 61 located within static brace 64) in the fixed nut 64 and a second end (Figure 13, second end of threaded adjustable fastener 61 located within mobile brace 63); a first link 51 (Paragraph 86 and Figures 9, 13, mobile element 51) slidably coupled (Paragraph 86, guide pins 62 of upper tray 13 may slidably couple a mobile element 51) to the analogous first appliance portion 13, the first link 51 also being coupled (Paragraph 86-87 and Figures 9 and 13, mobile element 51 coupled to threaded adjustable fastener 61) to the actuator screw 61 proximate the second end (Paragraph 86-87 and Figures 9 and 13, mobile element 51 coupled to threaded adjustable fastener 61 within mobile brace 63) so that rotation (Paragraph 85, by rotating the adjustable fastener 61 in a first direction the mobile element 51 to be moved in an anterior direction and by rotating the adjustable fastener 61 in a second direction the mobile element 51 to be moved in a posterior direction) of the actuator screw 61 causes a linear displacement (Paragraph 85 mobile element 51 is moved in an anterior direction or posterior direction)  of the first link 51 relative to (Paragraph 85 and Figure 9, mobile element 51 is displaced relative to upper tray 13) the analogous first appliance portion 13 as the actuator screw 61 rotates within (Figure 13, threaded adjustable fastener 61 rotates within static brace 64) the fixed nut 64; and an analogous second appliance portion 14 (Figure 9, lower tray 14) having a first link-engaging member 16 (Paragraph 89 and Figure 9, lower anchor member 16), wherein the first link 51 exerts a force analogous second appliance portion 14 to be displaced relative to (Paragraph 91, lower mandibular jaw may be positioned relative to the upper maxillary jaw) the analogous first appliance portion 13.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first appliance portion and second appliance portion of Fuselier in view of Thang in view of Yousefian, so that the first appliance portion includes a fixed nut, actuator screw, first link, and the first link-engaging member and the second appliance portion includes a first link-engaging member, as taught by Ross, in order to provide an improved adjustable oral appliance that optimizes displacement of a first link member due to rotational of a threaded actuator screw for displacing the lower jaw relative to the upper jaw to cure sleep apnea in a user’s airway (Ross, Paragraph 91). 
However, the combination of Fuselier in view of Thang in view of Yousefian in view of Ross fails to explicitly disclose a second end of an actuator screw is rotatably coupled to the helical member such that the actuator screw rotates when the helical member rotates. 
Appenzeller teaches (Col. 3, lines 22-23; Col. 8, lines 50-53; Figure 1) an analogous second end 108 (Col. 3, lines 22-23 and Figure 1, the first shaft 102 extends from a proximal end 108 attached to the head 104 along a helical path to a distal end 110) of an analogous actuator screw 104 (Col. 3, lines 22-23 and Figure 1, head 104) is rotatably coupled (Col. 8, lines 50-53, said head 104 and said first shaft 102 are rotatably coupled to each other, so that the shaft 102 can rotate about its axis with respect to said proximal head 104) to the analogous helical member 102 (Col. 3, lines 22-23 and Figure 1, shaft 102) analogous actuator screw 104 rotates when the analogous helical member 102 rotates (Col. 8, lines 50-53, shaft 102 can rotate about its axis with respect to said proximal head 104). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the second end of the actuator screw and helical member of Fuselier in view of Thang in view of Yousefian in view of Ross, so that the actuator screw is rotatably coupled to the helical member, as taught by Appenzeller, in order to provide an improved adjustable oral appliance with a helical member and actuator screw that are coupled together which are able to be linearly displaced along a longitudinal axis via rotation of these two components (Appenzeller, Col. 8, lines 50-53).
Regarding claim 2, the combination of Fuselier in view of Thang in view of Yousefian in view of Ross in view of Appenzeller discloses the invention as described above and further discloses (in Paragraphs 51-53 and Figure 12 of Fuselier; in Paragraph 86 and Figures 9, 13 of Ross) wherein the drive gear 218A (Fuselier, Paragraphs 51-53 and Figure 12, driving gear 218A) comprises a worm wheel 218A (Paragraph 52, driving gear 218A and driven rod 218B may be recognized in any suitable arrangement, including a worm gear) and wherein the first link 51 (Ross, Paragraph 86 and Figures 9, 13, mobile element 51) comprises a flange (Ross, Figure 9, mobile element 51 embodies a flange).
Regarding claim 3, the combination of Fuselier in view of Thang in view of Yousefian in view of Ross in view of Appenzeller discloses the invention as described above and further discloses (in Paragraph 51 and Figure 12 of Fuselier) wherein the first appliance portion 210 (Fuselier, Paragraph 51 and Figure 12, upper appliance 210) comprises a maxillary portion (Fuselier, Paragraph 51 and Figure 12, upper appliance 210 comprises a maxillary portion of a user) and the second appliance portion 212 (Fuselier, Paragraph 51 and Figure 12, lower appliance 212) comprises a mandibular portion (Fuselier, Paragraph 51 and Figure 12, lower appliance 212 comprises a mandibular portion of a user).
Regarding claim 4, the combination of Fuselier in view of Thang in view of Yousefian in view of Ross in view of Appenzeller discloses the invention as described above and further discloses (in Paragraph 51 and Figure 12 of Fuselier) wherein the first appliance portion 210 (Fuselier, Paragraph 51 and Figure 12, upper appliance 210) comprises a mandibular portion (Fuselier, Paragraph 51 and Figure 12, upper appliance 210 is capable of fitting to a user’s mandibular portion) and the second appliance portion 212 (Fuselier, Paragraph 51 and Figure 12, lower appliance 212) comprises a maxillary portion (Fuselier, Paragraph 51 and Figure 12, lower appliance 212 is capable of fitting to a user’s maxillary portion).
Claims 5-6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fuselier (U.S. Patent Pub. No. 20100154802) in view of Thang (1700 Animated Mechanical Mechanisms: Part 1 Transmission of continuous rotation, https://cpb-us-w2.wpmucdn.com/sites.gatech.edu/dist/2/334/files/2017/09/1700-Animated-Linkages.pdf) and Yousefian (U.S. Patent No. 5829970) and Ross (U.S. Patent Pub. No. 20170035534) and Appenzeller et al. (U.S. Patent No. 9642662) and in further view of Giridharagopalan (WO 2015187949 A1).
Regarding claim 5, the combination of Fuselier in view of Thang in view of Yousefian in view of Ross in view of Appenzeller discloses the invention as described above but fails to explicitly disclose a method of using the oral appliance of claim 1, comprising: rotating the drive gear such that the first link is linearly displaced. 
Giridharagopalan teaches (Paragraphs 11, 22, 25-27; Figure 4) a method of using the analogous adjustable oral appliance 18 (Paragraph 22 and Figure 4, oral appliance 18) comprising: rotating (Paragraph 26 and Figure 4, Hook or clasp 62 is operably coupled to the rotating screw shaft and receives commands through electronics to moveably advance or retract which in turn causes advancement and retraction of mandibular occlusal plate 36 via engagement with receptacle 42; Paragraph 25 and Figure 4, a rotating screw shaft 50, a gear 54 operably coupling the screw shaft 50; analogous drive gear 54 (Paragraph 27 and Figure 4, gear 54) such that the analogous first link 42 (Paragraph 26, receptacle/lingual bar 42) is linearly displaced (Paragraph 26, Front advancement screw 44 includes a mating piece 62 that is structured to engage receptacle 42. The mandibular occlusal plate 36 includes a receptacle 42 such as a lingual bar or lingual slot that traverses left and right sides of the mandibular occlusal plate 36. Hook or clasp 62 is operably coupled to the rotating screw shaft and receives commands through electronics to moveably advance or retract which in turn causes advancement and retraction of mandibular occlusal plate 36 via engagement with receptacle 42). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first link and drive gear of Fuselier in view of Thang in view of Yousefian in view of Ross in view of Appenzeller, so that the first link is linearly displaced during rotation of the drive gear, as taught by Giridharagopalan, in order to provide an improved adjustable oral appliance that provides the benefit of rotating a drive gear to traverse a mandibular jaw of a user through a coupling link assembly that connects a maxillary tray with a mandibular tray for selective positioning of the mandibular tray with respect to the maxillary tray to ultimately open a user’s away and cure sleep apnea (Giridharagopalan, Paragraphs 11 and 26-27).
Regarding claim 6, the combination of Fuselier in view of Thang in view of Yousefian in view of Ross in view of Appenzeller in view of Giridharagopalan discloses the invention as described above and further discloses (in Paragraph 51 and Figure 12 of Fuselier) wherein the first appliance portion 210 (Fuselier, Paragraph 51 and Figure 12, upper appliance 210) comprises a maxillary portion (Fuselier, Paragraph 51 and Figure 12, upper appliance 210 comprises a maxillary portion of a user) and the second appliance portion 212 (Fuselier, Paragraph 51 and Figure 12, lower appliance 212) comprises a mandibular portion (Fuselier, Paragraph 51 and Figure 12, lower appliance 212 comprises a mandibular portion of a user).
Regarding claim 15, Fuselier discloses (Paragraphs 51-53; Figure 12) an adjustable oral appliance 210,212 (Paragraph 51 and Figure 12, intra-oral device with an upper appliance 210 and lower appliance 212), comprising: a first appliance portion 210 (Paragraph 51 and Figure 12, upper appliance 210); means 218A,218B (Paragraphs 51-53 and Figure 12, driving gear 218A and driven rod 218B; These are equivalent structures to the drive gear and worm screw as defined in the 112f analysis found in Page 6, lines 24-25; Page 7, lines 1-2 of the Specification) for linearly displacing (Paragraph 51, upon rotation of the driving gear 218A in a first direction, the driving gear 218A will couple with the rod 218B and move the rod in a first axial direction), and a single rotational input 218A (Paragraphs 51-53 and Figure 12, driving gear 218A is a single rotational input). 
However, Fuselier fails to explicitly disclose a first link slidably coupled to the first appliance portion at a first side; means for linearly displacing the first link in response to a single rotational input; and a second appliance portion having a first link-engaging member, wherein the first link exerts a force on the first link-engaging member when it is linearly displaced relative to the first appliance portion, and wherein the force causes the second appliance portion to be displaced relative to the first appliance portion.
Thang teaches (pg. 135/373, Worm Drive 5b) an analogous means (pg. 135/373, Worm Drive 5b, worm wheel gear coupled to orange worm screw rotatably coupled to red spring; These are equivalent structures to the drive gear, worm screw, and helical member as defined by the 112f analysis found in Page 6, lines 24-25 and Page 7, lines 1-2 of the Specification) for linearly displacing (pg. 135/373, Worm Drive 5b, red spring compresses and extends with orange worm screw as worm gear rotates).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the worm gear and worm screw in the means for linearly displacing of Fuselier, to include a helical member that is rotatably coupled to the worm screw, as taught by Thang, in order to further the capabilities of the oral appliance by providing an improved 
However, the combination of Fuselier in view of Thang fails to explicitly disclose a first link slidably coupled to the first appliance portion at a first side; means for linearly displacing the first link in response to a single rotational input; and a second appliance portion having a first link-engaging member, wherein the first link exerts a force on the first link-engaging member when it is linearly displaced relative to the first appliance portion, and wherein the force causes the second appliance portion to be displaced relative to the first appliance portion.
Yousefian teaches (Col. 4, lines 14-15; Col. 5, lines 7, 60-67; Figure 3) an analogous means 27 (Col. 5, lines 60-67 and Figure 3 , coil spring 27 extends in an arc; This is an equivalent structure to the helical member that extends in arc from a front position to a rear position as defined in the 112f analysis found in Page 6, lines 24-25 and Page 7, lines 1-2 of the Specification) for linearly displacing (Col. 2, lines 27-30 and 49-50, compression spring is received on the rod to produce a spring force for applying linear forces to the molars). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the helical member in the means for linearly displacing of Fuselier in view of Thang, so that the helical member extends from a front position to a rear position of the first appliance portion, as taught by Yousefian, in order to provide an improved oral appliance having a functionally designed helical member that facilitates creation of an expanding linear force (Yousefian, Col. 4, lines 14-15).
However, the combination of Fuselier in view of Thang in view of Yousefian fails to explicitly disclose a first link slidably coupled to the first appliance portion at a first side; means for linearly displacing the first link in response to a single rotational input; and a second appliance portion having a 
Ross teaches (Paragraphs 38, 85-87, 89, 91, 94; Figures 9, 13) an analogous adjustable oral appliance 100 (Paragraph 38 and Figure 9, oral apparatus 100) comprising a first link 51 (Paragraph 86 and Figures 9, 13, mobile element 51) slidably coupled (Paragraph 86, guide pins 62 of upper tray 13 may slidably couple a mobile element 51) to the analogous first appliance portion 13 (Figure 9, upper tray 13) at a first side (Figure 9, left side of upper tray 13); an analogous means 61,64 (Paragraphs 86-87 and Figures 9, 13, static brace 64 and threaded adjustable fastener 61; These are equivalent structures to the fixed nut and actuator screw as defined in the 112f analysis found in Page 6, lines 24-25 and Page 7, lines 1-2 of the Specification) for linearly displacing (Paragraph 85 mobile element 51 is moved in an anterior direction or posterior direction) the first link 51; and an analogous second appliance portion 14 (Figure 9, lower tray 14) having a first link-engaging member 16 (Paragraph 89 and Figure 9, lower anchor member 16), wherein the first link 51 exerts a force (Paragraph 94, upper contact surface 19 exerts force on lower contact surface 20) on the first link-engaging member 16 when it is linearly displaced (Paragraph 85, rotating adjustable fastener 61 linearly displaces the mobile element 51) relative to (Paragraph 85 and Figure 9, mobile element 51 is displaced relative to upper tray 13) the analogous first appliance portion 13, and wherein the force (Paragraph 94, upper contact surface 19 exerts force on lower contact surface 20) causes the analogous second appliance portion 14 to be displaced relative to (Paragraph 91, lower mandibular jaw may be positioned relative to the upper maxillary jaw) the analogous first appliance portion 13.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first appliance portion and second appliance portion of Fuselier in view of Thang in view of Yousefian, so that the first appliance portion includes a 
However, the combination of Fuselier in view of Thang in view of Yousefian in view of Ross fails to explicitly disclose a means for linearly displacing the first link in response to a single rotational input. 
Appenzeller teaches (Col. 3, lines 22-23; Col. 8, lines 50-53; Figure 1) an analogous means 102,104 (Col. 3, lines 22-23 and Figure 1, shaft 102 rotatably coupled to head 104; These are equivalent structures to the helical member rotatably coupled to the actuator screw as defined in the 112f analysis found in Page 6, lines 24-25; Page 7, lines 1-2 of the Specification) for linearly displacing coupled (Col. 8, lines 50-53, said head 104 and said first shaft 102 are rotatably coupled to each other, so that the shaft 102 can rotate about its axis with respect to said proximal head 104). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the second end of the actuator screw and helical member in the means for linearly displacing of Fuselier in view of Thang in view of Yousefian in view of Ross, so that the actuator screw is rotatably coupled to the helical member, as taught by Appenzeller, in order to provide an improved adjustable oral appliance with a helical member and actuator screw that are coupled together which are able to be linearly displaced along a longitudinal axis via rotation of these two components (Appenzeller, Col. 8, lines 50-53).
However, the combination of Fuselier in view of Thang in view of Yousefian in view of Ross in view of Appenzeller fails to explicitly disclose a means for linearly displacing the first link in response to a single rotational input. 
analogous adjustable oral appliance 18 (Paragraph 22 and Figure 4, oral appliance 18) comprising an analogous means 50,54 (Paragraph 25 and Figure 4, a rotating screw shaft 50, a gear 54 operably coupling the screw shaft 50; These are equivalent structures to the drive gear and actuating screw as defined in the 112f analysis found in Page 6, lines 24-25 and Page 7, lines 1-2 of the Specification) for linearly displacing (Paragraph 26, Front advancement screw 44 includes a mating piece 62 that is structured to engage receptacle 42. The mandibular occlusal plate 36 includes a receptacle 42 such as a lingual bar or lingual slot that traverses left and right sides of the mandibular occlusal plate 36. Hook or clasp 62 is operably coupled to the rotating screw shaft and receives commands through electronics to moveably advance or retract which in turn causes advancement and retraction of mandibular occlusal plate 36 via engagement with receptacle 42) the analogous first link 42 (Paragraph 26, receptacle/lingual bar 42) in response to an analogous single rotational input 54 (Paragraph 26 and Figure 4, Hook or clasp 62 is operably coupled to the rotating screw shaft and receives commands through electronics to moveably advance or retract which in turn causes advancement and retraction of mandibular occlusal plate 36 via engagement with receptacle 42; Paragraph 25 and Figure 4, a rotating screw shaft 50, a gear 54 operably coupling the screw shaft 50; Paragraph 27 and Figure 4, Hook 62 is operably coupled to the rotating screw shaft 50). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first link, actuator screw, and drive gear in the means for linearly displacing of Fuselier in view of Thang in view of Yousefian in view of Ross in view of Appenzeller, so that the first link is linearly displaced during rotation of the drive gear, as taught by Giridharagopalan, in order to provide an improved adjustable oral appliance that provides the benefit of rotating a drive gear to traverse a mandibular jaw of a user through a coupling link assembly that connects a maxillary tray with a mandibular tray for selective positioning of the mandibular tray with 
Regarding claim 20, the combination of Fuselier in view of Thang in view of Yousefian in view of Ross in view of Appenzeller in view of Giridharagopalan discloses the invention as described above and further discloses (in Paragraphs 11, 22, 25-27 and Figure 4 of Giridharagopalan) a method of using the oral appliance of claim 15, comprising: providing the single rotational input 54 (Paragraph 26 and Figure 4, Hook or clasp 62 is operably coupled to the rotating screw shaft and receives commands through electronics to moveably advance or retract which in turn causes advancement and retraction of mandibular occlusal plate 36 via engagement with receptacle 42; Paragraph 25 and Figure 4, a rotating screw shaft 50, a gear 54 operably coupling the screw shaft 50; Paragraph 27 and Figure 4, Hook 62 is operably coupled to the rotating screw shaft 50) such that the first link 42 (Paragraph 26, receptacle/lingual bar 42) is linearly displaced (Paragraph 26, Front advancement screw 44 includes a mating piece 62 that is structured to engage receptacle 42. The mandibular occlusal plate 36 includes a receptacle 42 such as a lingual bar or lingual slot that traverses left and right sides of the mandibular occlusal plate 36. Hook or clasp 62 is operably coupled to the rotating screw shaft and receives commands through electronics to moveably advance or retract which in turn causes advancement and retraction of mandibular occlusal plate 36 via engagement with receptacle 42).
Allowable Subject Matter
Claims 7-13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 would be allowable for disclosing: a second helical member that extends in an arc from a front position to a rear position of the first appliance portion, wherein rotation of the drive gear 
Yousefian teaches (Col. 4, lines 14-15; Col. 5, lines 7, 60-67; Figure 3) a second helical member 27 (Col. 5, lines 60-67 and Figure 3, coil spring 27 on right side of the acrylic plate 25) that extends in an arc (Col. 5, lines 60-67 and Figure 3 , coil spring 27 extends in an arc) from a front position (Figure 3, position of embedded sheath 26) to a rear position (Figure 3, rear located at position of the  molar band clasp 14) of the analogous first appliance portion 25 (Col. 5, line 7, An acrylic plate 25 located on and molded about the lingual side of the central and lateral incisors). 
Ross teaches (Paragraphs 38, 85-87, 89, 91, 94; Figures 9, 13) a second fixed nut 64 (Paragraph 86 and Figures 9, 13, static brace 64 on right side of upper tray 13) secured proximate the analogous rear position of the analogous first appliance portion 13 (Figure 9, upper tray 13); a second actuator screw 61 (Paragraphs 86-87 and Figures 9, 13, threaded adjustable fastener 61 on right side of upper tray 13) having a first end threadably engaged  (Figure 13, first end of threaded adjustable fastener 61 located within static brace 64) in the second fixed nut 64 and a second end (Figure 13, second end of threaded adjustable fastener 61 located within mobile brace 63); a second link 51 (Paragraph 86 and Figures 9, 13, mobile element 51 on right side of upper tray 13) slidably coupled (Paragraph 86, guide analogous first appliance portion 13, the second link 51 also being coupled (Paragraph 86-87 and Figures 9 and 13, mobile element 51 coupled to threaded adjustable fastener 61) to the second actuator screw 61 proximate the second end (Paragraph 86-87 and Figures 9 and 13, mobile element 51 coupled to threaded adjustable fastener 61 within mobile brace 63) so that rotation (Paragraph 85, by rotating the adjustable fastener 61 in a first direction the mobile element 51 to be moved in an anterior direction and by rotating the adjustable fastener 61 in a second direction the mobile element 51 to be moved in a posterior direction) of the second actuator screw 61 causes a linear displacement (Paragraph 85 mobile element 51 is moved in an anterior direction or posterior direction) of the second link 51 relative to (Paragraph 85 and Figure 9, mobile element 51 is displaced relative to upper tray 13) the analogous first appliance portion 13 as the second actuator screw 61 rotates within (Figure 13, threaded adjustable fastener 61 rotates within static brace 64) the second fixed nut 64; and a second link-engaging member 16 (Paragraph 89 and Figure 9, lower anchor member 16 on right side of lower tray 14) on the analogous second appliance portion 14 (Figure 9, lower tray 14), wherein the linear displacement (Paragraph 85 mobile element 51 is moved in an anterior direction or posterior direction) of the second link 51 exerts a second force (Paragraph 94, upper contact surface 19 exerts force on lower contact surface 20) on the second link-engaging member 16 when it is linearly displaced (Paragraph 85, rotating adjustable fastener 61 linearly displaces the mobile element 51), and wherein the second force (Paragraph 94, upper contact surface 19 exerts force on lower contact surface 20) causes the analogous second appliance portion 14 to be displaced relative to (Paragraph 91, lower mandibular jaw may be positioned relative to the upper maxillary jaw) the analogous first appliance portion 13.
Appenzeller teaches (Col. 3, lines 22-23; Col. 8, lines 50-53; Figure 1) an analogous second end 108 (Col. 3, lines 22-23 and Figure 1, the first shaft 102 extends from a proximal end 108 attached to the head 104 along a helical path to a distal end 110) of an analogous actuator screw 104 (Col. 3, lines 22-23 analogous second helical member 102 (Col. 3, lines 22-23 and Figure 1, shaft 102).
Thomas (WO-2017090062-A1) teaches (Paragraph 14; Figure 4) rotation (Paragraph 14 and Figure 4, single gear 30 rotates) of the drive gear 30 (Paragraph 14 and Figure 4, single gear 30) rotates (Paragraph 14 and Figure 4, single gear 30 rotates it moves the toothed rack 32 away from first end 40) a second worm screw 32 (Paragraph 14 and Figure 4, toothed rack 32).
Based on the structures of Thang and Yousefian and Ross and Appenzeller and Thomas it would be improper hindsight to modify Fuselier so that rotation of the drive gear rotates a second worm screw that is rotatably coupled to the second helical member. One of ordinary skill would instead be drawn to the structure of Thang and Yousefian and Ross and Appenzeller and Thomas, wherein the rotation of the drive gear rotates a first worm screw and a second worm screw, but only the first worm screw is coupled to a first helical member. Although, Thang teaches a worm screw that is rotatably coupled to a helical member, Yousefian teaches a second helical member extending in an arc, and Thomas teaches a single drive gear rotating a second worm screw, there is no mention of the drive gear rotating a second worm screw that is rotatably coupled to the second helical member. Therefore the combination of features is considered to be allowable. Additionally, claims 8-13 depend on claim 7 so those features would also be considered allowable, if claim 7 were written in independent form. 
Claim 16 would be allowable for disclosing a second link slidably coupled to the first appliance portion at a second side; and second means for linearly displacing the second link in response to the single rotational input; and a second link-engaging member on the second appliance portion, wherein the linear displacement of the second link exerts a second force on the second link-engaging member 
Ross teaches (Paragraphs 38, 85-87, 89, 91, 94; Figures 9, 13) a second link 51 (Paragraph 86 and Figures 9, 13, mobile element 51 on right side of upper tray 13) slidably coupled (Paragraph 86, guide pins 62 of upper tray 13 may slidably couple a mobile element 51) to the analogous first appliance portion 13 at a second side (Figure 9, right side of upper tray 13); and a second link-engaging member 16 (Paragraph 89 and Figure 9, lower anchor member 16 on right side of lower tray 14) on the analogous second appliance portion 14 (Figure 9, lower tray 14), wherein a linear displacement (Paragraph 85 mobile element 51 is moved in an anterior direction or posterior direction) of the second link 51 exerts a second force (Paragraph 94, upper contact surface 19 exerts force on lower contact surface 20) on the second link-engaging member 16 when it is linearly displaced (Paragraph 85, rotating adjustable fastener 61 linearly displaces the mobile element 51), and wherein the second force (Paragraph 94, upper contact surface 19 exerts force on lower contact surface 20) causes the analogous second appliance portion 14 to be displaced relative to (Paragraph 91, lower mandibular jaw may be positioned relative to the upper maxillary jaw) the analogous first appliance portion 13.
Based on the structures of Thang and Yousefian and Ross and Appenzeller and Giridharagopalan it would be improper hindsight to modify Fuselier to have a second means for linearly displacing the second link in response to the single rotational input. One of ordinary skill would instead be drawn to the structure of Thang and Yousefian and Ross and Appenzeller and Giridharagopalan, wherein the second link is displaced due to a rotational input that is not the same as the single rotational input for displacing the first link. Although, Fusselier discloses a front screw driven oral appliance with a single rotational input, Thang teaches the worm screw rotatably coupled to the helical member, Ross teaches a second link rotatably coupled to the analogous actuator screw, Appenzeller teaches the analogous actuator screw rotatably coupled to the analogous helical member, and Giridharagopalan teaches an the second link being displaced by the single rotational input. Therefore the combination of features is considered to be allowable. Additionally, claims 17-19 depend on claim 16 so those features would also be considered allowable, if claim 16 were written in independent form. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786